Citation Nr: 1121514	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-34 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to service connection for gastroesophageal reflux disease (GERD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for sleep apnea, including as secondary to GERD and service-connected allergic rhinitis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's military occupational specialty as an accident investigator likely exposed him to graphic and traumatic incidents which are, in part, the basis of his PTSD diagnosis.

2.  A September 2003 RO rating decision denied a claim of service connection for depressive disorder as it was not shown to be proximately due to service-connected erectile dysfunction.

3.  Evidence of record since the September 2003 rating decision is new and material as it includes medical opinion relating diagnoses of depression and major depressive disorder to the corroborated military events as well as the now service-connected PTSD.

4.  The Veteran's diagnosed depression and major depressive disorder are proximately due to service-connected PTSD and events which occurred during active service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The September 2003 RO rating decision, which denied a claim of service connection for depressive disorder as secondary to erectile dysfunction, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).  

3.  The criteria for entitlement to service connection for depression and major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The Board notes that the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert, 1 Vet. App. 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for PTSD.  As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred as a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application.

In support of his claim, he submitted various statements indicating that he was exposed to dead and mutilated bodies while serving as an accident investigator during service.  He said he requested a duty change due to the gruesomeness of the accident scenes.  His unit also helped with recovery, cleanup, and investigation of a C-130 plane that crashed in 1989, killing eight people.  He submitted newspaper articles about the plane crash and personnel records and evaluations substantiating his duties as an accident investigator.

The Veteran had a VA examination in February 2004.  The examiner reviewed available paper and electronic charts.  The Veteran reported that while stationed in the Philippines he saw several people killed.  While stationed in Alaska, he helped with the recovery of bodies from a plane crash.  He also said he had to investigate multiple fatalities while stationed in Germany, including the suicide of a fellow military policeman.  He also reported suffering depressed mood prior to retiring from service.  He dated onset of clinical depression as 1988 when his father was diagnosed with prostate cancer.  His father died shortly thereafter.  The diagnosis was PTSD and major depressive disorder.

During a January 2006 VA examination, the examiner reviewed the claims file.  The Veteran reported being stationed in Honduras and the Philippines where he saw people killed and had to help remove the bodies.  He also reported the horrific accidents that he investigated as an accident investigator in Germany.  The diagnosis was PTSD.  The examiner stated that the Veteran appeared to meet the criteria for PTSD as he was exposed to traumatic events while serving as a traffic investigator in Germany.  The examiner also diagnosed major depressive disorder and anxiety; however, etiology or connection to service was not discussed.

Briefly, the Board notes that service treatment records (STRs) fail to indicate treatment of any acquired psychiatric disorder during service.  Further, service personnel records show that the Veteran was an accident investigator and that he was stationed in Germany and Alaska.  Records do not indicate service in the Philippines or Honduras.

A September 2006 letter from a VA provider states that the Veteran's multiple traumas during service clearly satisfy criterion A for PTSD.  He also discussed how the Veteran's symptoms satisfy criteria B-F.  He also noted that the Veteran was administered the Trauma Symptom Inventory and that the results of the testing objectively confirmed the PTSD diagnosis.  In a June 2008 letter, the same provider stated that testing and psychotherapy indicates that his PTSD was triggered by the combined stress of his work investigating hideous traffic accidents compounded by the sudden and unexpected death of his father.  The provider stated that the death of the Veteran's father appears to have been the "straw that broke the camel's back."

Based upon the evidence of record, the Board finds that the Veteran has been fairly consistent when reporting his stressors and that based upon his duties as an accident investigator, that he was likely exposed to graphic and traumatic experiences that could trigger PTSD.

The Board has considered the entire record and finds that the Veteran should be given the benefit of the doubt that he experienced feelings such as horror related to the traumatic events in service.  Given the nature of the Veteran's duty as an accident investigator, verified by his personnel records, the Board resolves reasonable doubt in favor of the Veteran by finding that he manifests PTSD due to a verified in-service stressor.  The appeal on this claim, therefore, is granted.  38 U.S.C.A. § 5107(b).

In the Veteran's original claim, he sought service connection for PTSD, which has been granted herein.  However, because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, VA must consider whether service connection is warranted for other disorders in addition to PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, treatment records show that the Veteran has been diagnosed with anxiety and major depressive disorder.  The Board notes that service connection for depressive disorder was denied as secondary to erectile dysfunction in September 2003.  He did not appeal that decision and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).  

Evidence of record since the September 2003 decision includes an August 2005 statement from a VA psychologist indicating that the Veteran suffered depression related to military and family issues.  A prior VA examiner in June 2003 stated that depression could be related to PTSD (which is now service-connected) or trauma.  During the current appeal, the Veteran himself has reported the onset of depression in military service.  As such, the Board finds that the additional diagnoses of depression and major depressive disorder have been reasonably raised as part of the claim on appeal.  Clemons, 23 Vet. App. 1 (2009).  

As noted above, the VA examiners have attributed the Veteran's depression and major depressive disorder as being proximately due to service-connected PTSD and events which occurred during active service.  The Board has no reason to question the judgments of these qualified physicians.  As such, the Board also grants service connection for depression and major depressive disorder.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for PTSD is granted.

Service connection for depression and major depressive disorder is granted.


REMAND

The Veteran seeks service connection for sleep apnea as secondary to asthma.  While the December 2005 VA examiner did not find a relationship between asthma and sleep apnea, he did not otherwise provide an opinion regarding sleep apnea's etiology.  A March 2006 letter from Dr. P.G., M.D. indicates that the Veteran has reflux and that his reflux disease may be a contributing cause to his sleep apnea.  In October 2006, he indicated a possible relationship between sleep apnea and service-connected allergic rhinitis.  Based upon the letters from Dr. P.G., the Board finds that a remand is warranted for a VA examination to determine whether the sleep apnea is in any way related to service or a service connected disability.

Regarding the possible relationship between sleep apnea and GERD, the Board notes that the Veteran appears to have filed an informal claim for service connection for GERD in April 2011.  Since, the issue of service connection for GERD is intertwined with the sleep apnea claim, the Board finds that the RO must address service connection for GERD before readjudicating the sleep apnea claim.

Accordingly, the case is REMANDED for the following action:

1.  Send appropriate VCAA notice and develop the claim seeking service connection for GERD.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to indicate whether it is at least as likely as not (50 percent or more) that the Veteran's sleep apnea is related to or has been aggravated by service or a service connected disability.  If it is found that the sleep apnea has increased in severity beyond its natural course due to another service-connected disability, the examiner should determine, if possible, the baseline severity of the sleep apnea before it was first aggravated by the other service-connected disability.

The examiner is asked to specifically address the relationship, if any, between GERD and sleep apnea and allergic rhinitis and sleep apnea and to address the March and October 2006 letters from Dr. P.G., M.D.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The term aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and express the reasons why an opinion would be speculative.

3.  Thereafter, readjudicate the claims.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


